Non-Final Rejection
This is a reissue application of U.S. Patent No. 8,545,076 (“the ‘076 patent”).   This application was filed 12/23/2019 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Note however that in light of the effective filing date of the ‘058 patent the pre-AIA  first to invent provisions govern.  This is also a continuation reissue of application 16/410,640, which was abandoned before examination, and which was a continuation reissue of 15/135,386, now U.S. RE47,499, which was a continuation reissue of 14/689,756, now U.S. RE46,098. 
Applicant filed a preliminary amendment on 12/23/2019. The specification was amended, the patent claims cancelled and new claims 33-43 were added.

Specification
The amendment to the specification is objected to because it uses double underlining. Double underlining is used in a reissue of a reissue; this application is a continuation reissue, and only single underlining is used. See 37 CFR 1.173; MPEP 1453 VI.A. Correction is required.
 
Claim Objections
Claims 33-43 are objected to because they use double underlining. Double underlining is used in a reissue of a reissue; this application is a continuation reissue, and only single underlining is used. See 37 CFR 1.173; MPEP 1453 VI.A. Correction is required.
.
 
References Discussed Herein
U.S. Reissued Patent RE46,098.
U.S. Reissued Patent RE47,499.
U.S. Patent App. Pub. 2006/0120678 to Manyam et al. (“Manyam”). 
U.S. Patent No. 7,433,565 to Joseph et al. (“Joseph”).
U.S. Patent No. 7,054,513 to Herz et al. (“Herz”).
U.S. Patent No. 6,636,686 to Belfer (“Belfer”).
U.S. Patent No. 6,317,553 to Harper, Jr. et al. (“Harper”).
U.S. Patent No. 4,466,697 to Daniel (“Daniel”).
U.S. Patent App. Pub. 2007/0264708 to Bayless et al. (“Bayless”).
DE 4416069 C2
Ogbonna et al., “An integrated solar and artificial light system for internal illumination of photobioreactors,” J. of Biotechnology, vol. 70 pp. 289-297 (1999) (“Ogbonna”).
Chen et al., “Hydrogen production by indigenous photosynthetic bacterium Rhodopseudomonas palustris WP3–5 using optical fiber-illuminating photobioreactors,” Biochemical Engineering Journal, vol. 32 pp. 33-42 (2006) (“Chen”).
WO 2009/100834 (“Alkemper”).
WO 2009/100834 is in German, but corresponds to U.S. 8,582,943. WO 2009/100834 is a 102(a)-type reference due to its publication date. Neither reference is available under 102(e) as the international application was not published in English. The US reference is not prior art, and the WIPO reference is the actual prior art document relied upon herein.  The U.S. patent is referred to herein for translation purposes; as a 371 filing it will have the same disclosure.  If applicant disagrees that the U.S. patent is an accurate translation, it is free to provide its own certified translation of the WIPO document.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 38-40, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkemper in view of Chen, and further in view of Daniel, and further in view of one of Belfer or Harper.
Regarding claim 33, Alkemper discloses: 
. . .
an illumination system comprising at least one light diffusing optical fiber extending along a length, comprising:
a core, a low index cladding surrounding the core, and a plurality of nano-sized structures located adjacent to a core-cladding boundary, wherein said core has at least one region without said nano-sized microstructures adjacent to said core-cladding boundary, said light diffusing optical fiber having:
Alkemper shows in Figs. 4a-4b a light diffusing optical fiber comprising core 1, low index cladding 2 surrounding the core, and plurality of nano-sized structures within element 3 adjacent the core clad boundary. Core 1 also has regions without the nano-sized structures adjacent the core-clad boundary, either as shown in Fig. 4b or also element 6 in Fig. 5b.

    PNG
    media_image1.png
    198
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    221
    506
    media_image2.png
    Greyscale

(a) an outer surface, wherein the light diffusing optical fiber is configured to scatter guided light, via said plurality of nano-sized structures, away from the core and through the outer surface;
Light is scattered via the nano-sized structures away from the core and through the outer surface of the fiber. See esp. discussion of Figs. 1-5, col. 18-20

(b) a scattering-induced attenuation over the length of greater than 50 dB/km at an illumination wavelength; and
Alkemper Fig. 22 shows a particular example 90 of such a fiber, drawn out by inlay rods.  This fiber loses one half of its brightness (from about 60 to 30) over about 80 cm of length (from about 25 to 105 on the horizontal axis). A drop of one half is about 3 dB, and over 80 cm this amounts to about 3750 dB/km.  

(c) at least one polymer coating surrounding said low index cladding, said polymer coating having a higher refractive index than said low index cladding, wherein either said low index cladding or said at least one coating includes phosphor,
Alkemper does not show a polymer coating surrounding the cladding, having a higher refractive index than the cladding. Daniel shows in Fig. 3 a fiber having a core 22, cladding 23, and a nylon polymer coating 66 surrounding the cladding.  Col. 6 line 49—col. 7 line 38. This coating has a refractive index that is “relatively high,” col. 7 line 13, thus it would be higher than the adjacent low index cladding, particularly as it is intended to be transparent. It would have been obvious to a person of ordinary skill to include Daniel’s coating 66 around Alkemper’s fiber as this provides for increased protection from environmental damage, as taught by Daniel.  Col. 6 lines 53-57. Also note that Daniel is also drawn to a side emitting fiber, like Alkemper.  
Alkemper and Daniel further do not teach that the polymer or the cladding includes phosphor. Belfer teaches that an optical fiber coating may include a phosphor.  Col. 2 lines 20-25, 59-64; col. 7 lines 3-6. It would have been obvious to a person of ordinary skill in the art to do so as it increases the brightness of light emitted from the sides of the fiber.
Alternatively, Harper also teaches that a coating of a fiber can include a phosphor. Col. 4 lines 52-58. It would have been obvious to a person of ordinary skill in the art to do so to enhance the brilliance or the hue of the color of the stripe. Id. Note Harper includes a stripe as a useful means for color coding the fiber. Col. 1 lines 48-55.

Alkemper does not disclose that this is a biological growth system that comprises a biological chamber comprising an interior configured to contain biological matter, wherein the illumination system is positioned to provide light to the biological chamber. 
Chen describes a biological growth system comprising a biological chamber containing biological matter in an interior, and an illumination system is positioned to provide light to the chamber. See Fig. 1. Chen further teaches that the illumination is done from a conventional end emitting fiber altered to be a side-emitting fiber. Section 2.2; 3.1. It would have been obvious to use the side emitting fiber of Alkemper plus the other references in place of the side emitting fiber of Chen as a simple substitution of one known element for another to yield predictable results. See MPEP 2143 I.B. The difference between Chen and the claim is only in the particular illuminating source used, but such a source was already obvious in light of the other references. A person of ordinary skill could have used such obvious fibers in Chen and the result would have been predictable because such fibers merely act how they are supposed to act—emitting light from their sides, just as the fibers do in Chen, and just as they do in Alkemper.

Regarding claim 38:  . . . wherein the at least one polymer coating includes a light scattering agent. 
Daniel’s coating 66, which as noted above may obviously be added to Alkemper, may include additional light scattering agents. Col. 7 lines 28-31.  
Regarding claims 39 and 40:
39. . . . wherein the low index cladding has a diameter of greater than 60 µm.
40. . . . wherein the low index cladding has a thickness of greater than 10 µm.
The fibers of Alkemper ultimately have a diameter of 5-300 µm, col. 27 lines 12-13, thus the low index cladding diameter/thickness will overlap with the claimed ranges. Where the claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05(I).

Regarding claim 43: wherein the light diffusing optical fiber has a length of between 1 m and 100 m.
Alkemper Fig. 22 indicates that the fiber has a length falling within the claimed range, as the intensity was measured vs. distance from light source with measurements changing from about 25-350 cm. This suggests a fiber length of approximately 3 meters, or at the very least suggests a length within the claimed range.
To the extent that Alkemper does not explicitly give the length of the fibers used in the described embodiment, it does note that previous side emitting fibers had problems for fibers of greater than 3 m length, and that it was important to scale the invention for fibers of various lengths because fibers could have many different lengths for different applications. Col. 2 lines 27-37; col. 7 lines 55-59. Alkemper in other places describes fibers of 2 m length. Col. 14 lines 60-62. This at least implies that it would have been obvious to apply Alkemper's teachings to fibers within the claimed range, depending on the particular application desired by the user.  

Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkemper, Chen, Daniel, and Belfer or Harper as applied to the claims above, and further in view of Joseph.
The primary references teach the limitations of parent claim 33.  As to claims 34 and 35:
34. . . . wherein said low index cladding is a low index polymer. 
35. . . . wherein said low index cladding is silicone based or a fluoroacrylate. 
The primary references are not explicit that the cladding is a polymer, specifically a silicone based or fluoroacrylate based polymer. Joseph shows a side emitting fiber having a core 5 and a lower refractive index sheath 6, which corresponds to a cladding. In some cases the sheath is air, but Joseph also teaches that the sheath may be a silicone based polymer. Col. 2 lines 38-53.  It has been held that merely selecting a known material based on its suitability for its intended use supported an obviousness determination. See MPEP 2144.07. It therefore would have been obvious to use such materials for the cladding, as Joseph indicates that it is known to use such materials for a cladding in an optical fiber.

Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkemper, Chen, Daniel, and Belfer or Harper as applied to the claims above, and further in view of Manyam. 
The primary references teach the limitations of parent claim 33.  As to claims 36 and 37:
36. . . . wherein the core includes at least one dopant.
37. . . . wherein the at least one dopant comprises aluminum, titanium, phosphorus, germanium, or a combination thereof.
The primary references do not disclose that the fiber core is doped with the dopants as claimed.  It is well known that the cores of fibers may be doped and the claimed dopants are also known. See Manyam ¶ [0031]. It would have been obvious to a person of ordinary skill to dope the fiber so that the index of refraction may be altered as needed. See Manyam ¶ [0021]. One might also dope the core to provide for amplification in the fiber.

Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkemper, Chen, Daniel, and Belfer or Harper as applied to the claims above, and further in view of Herz.  
The primary references teach the limitations of parent claim 33. As to claims 41 and 42:
41. . . . wherein said nano-sized structures have a cross sectional size of between 10 nm and 1 um, and a length between 1 mm and 50 m.
42. . . . wherein the plurality of nano-sized structures are a plurality of nano-sized gas-filled voids.  
Herz teaches that an optical fiber can include numerous random holes 26, formed by stretching and drawing trapped bubbles of gas 60, i.e. gas-filled voids, and they can be sized at tens of microns with length of millimeters or meters. See Fig. 1, 9, col. 3 line 39 – col. 4 line 12, esp. col. 3 lines 39-41. It would have been obvious to include such holes because they can be provided with quantum dots, which can provide various advantageous functions. Col. 2 lines 6-11. While these voids may not appear to be exactly the same thing as the nano-structures as described in the specification, they appear to be structurally the same (gas filled voids of similar size) and therefore can be considered as being the same thing. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-43 of U.S. Patent No. RE47,499 in view of Chen. Although the claims at issue are not identical, they are not patentably distinct from each other. All of the limitations of claims 33-43 are found in claims 33-43 of the ‘499 patent except that the ‘499 patent does not claim that this is a biological growth system that comprises a biological chamber comprising an interior configured to contain biological matter, wherein the illumination system is positioned to provide light to the biological chamber. This is taught by Chen and would have been obvious as in the above obviousness rejections.

Claims 33, 38-40, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 121 of U.S. Patent No. RE46,098 in view of Alkemper, and further in view of Daniel, and further in view of one of Belfer and Harper. 
Claims 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 121 of U.S. Patent No. RE46,098 in view of Alkemper, Daniel, one of Belfer and Harper, and further in view of Joseph. 
Claims 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 121 of U.S. Patent No. RE46,098 in view of Alkemper, Daniel, one of Belfer and Harper, and further in view of Manyam. 
Claims 41 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 121 of U.S. Patent No. RE46,098 in view of Alkemper, Daniel, one of Belfer and Harper, and further in view of Herz. 
Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
This application
‘098 patent and other references
33. A biological growth system, comprising: an illumination system comprising at least one light diffusing optical fiber, extending along a length, comprising: 
. . .
and a biological chamber comprising an interior configured to contain biological matter, wherein the illumination system is positioned to provide light to the biological chamber. 
121. A biological growth system, comprising: an illumination system comprising at least one light diffusing optical fiber set forth in claim 1; 

and a biological chamber comprising an interior configured to contain biological matter, wherein the illumination system provides light to the biological chamber.
a core, a low index cladding surrounding the core, and a plurality of nano-sized structures located adjacent to a core-cladding boundary, wherein said core has at least one region without said nano-sized microstructures adjacent to said core-cladding boundary, said light diffusing optical fiber having: 

(a) an outer surface, wherein the light diffusing optical fiber is configured to scatter guided light, via said plurality of nano-sized structures, away from the core and through the outer surface; 


Claim 1 claims a core and a low index cladding surrounding the core. There are further a plurality of nano-sized structures within said core configured to scatter guided light via said nano-sized structures towards the outer surface. As noted in the claim the nano-sized structures are within the core, not at a core-cladding boundary where the core has at least one region without the nanostructures.

Alkemper shows this feature as in the above rejection. It would have been obvious to include the scattering elements at the core-cladding boundary, rather than inside the core as in claim 121, because having the particles in the core causes problems as noted at Alkemper col. 2 lines 15-31. Alkemper also teaches that it is advantageous to have regions without the scattering regions to attain certain design effects. Col. 5 lines 9-21.
(b) a scattering-induced attenuation, over its length, of greater than 50 dB/km at an illumination wavelength; and 
Claim 1: “said light diffusing optical fiber has a scattering-induced attenuation greater than 50 dB/km at illumination wavelength”
(c) at least one polymer coating surrounding said low index cladding, said polymer coating having a higher refractive index than said low index cladding, wherein either said low index cladding or said at least one coating includes a phosphor;
A polymer coating around the cladding is not claimed, nor is this in Alkemper. Daniel shows in Fig. 3 a fiber having a core 22, cladding 23, and a nylon polymer coating 66 surrounding the cladding.  Col. 6 line 49—col. 7 line 38.  This coating has a refractive index that is “relatively high,” col. 7 line 13, thus it would be higher than the adjacent low index cladding, particularly as it is intended to be transparent.  It would have been obvious to a person of ordinary skill to include Daniel’s coating 66 around Alkemper’s fiber as this provides for increased protection from environmental damage, as taught by Daniel.  Col. 6 lines 53-57.  Also note Daniel is drawn to a side emitting fiber, like Alkemper and the ‘098 patent.
  
These references further do not teach that the polymer or the cladding includes phosphor.  Belfer teaches that an optical fiber coating may include a phosphor.  Col. 2 lines 20-25, 59-64; col. 7 lines 3-6.  It would have been obvious to a person of ordinary skill in the art to do so as it increases the brightness of light emitted from the sides of the fiber.
Alternatively, Harper also teaches that a coating of a fiber can include a phosphor.  Col. 4 lines 52-58.  It would have been obvious to a person of ordinary skill in the art to do so to enhance the brilliance or the hue of the color of the stripe. Id.  Note Harper includes a stripe as a useful means for color coding the fiber.  Col. 1 lines 48-55.
34. The light diffusing optical fiber of claim 33, wherein said low index cladding is a low index polymer.

35. The light diffusing optical fiber of claim 34, wherein said low index cladding is silicone based or a fluoroacrylate.


The materials of the low index cladding are not claimed. Joseph shows a side emitting fiber having a core 5 and a lower refractive index sheath 6, which corresponds to a cladding.  In some cases the sheath is air, but Joseph also teaches that the sheath may be a silicone based polymer.  Col. 2 lines 38-53.  It has been held that merely selecting a known material based on its suitability for its intended use supported an obviousness determination.  See MPEP 2144.07.  It therefore would have been obvious to use such materials for the cladding, as Joseph indicates that it is known to use such materials for a cladding in an optical fiber.
36. The light diffusing optical fiber of claim 33, wherein the core includes at least one dopant.

37. The light diffusing optical fiber of claim 36, wherein the at least one dopant comprises aluminum, titanium, phosphorus, germanium, or a combination thereof.

The doping of the fiber is not claimed. It is well known that the cores of fibers may be doped and the claimed dopants are also known. See Manyam [0031]. It would have been obvious to a person of ordinary skill to dope the fiber so that the index of refraction may be altered as needed.  See Manyam [0021]. One might also dope the core to provide for amplification in the fiber.
38. The light diffusing optical fiber of claim 33, wherein the at least one polymer coating includes a light scattering agent.

Daniel’s coating 66, which as noted above may obviously be added, may include additional light scattering agents. Col. 7 lines 28-31.  
39. The light diffusing optical fiber of claim 33, wherein the low index cladding has a diameter of greater than 60 µm.

40. The light diffusing optical fiber of claim 33, wherein the low index cladding has a thickness of greater than 10 µm.

The diameter and thickness of the cladding is not claimed. Alkemper teaches side emitting fibers that ultimately have a diameter of 5-300 µm, col. 27 lines 12-13, thus the low index cladding diameter/thickness will overlap with the claimed ranges. Where the claimed ranges overlap or lie inside ranges disclosed in the prior art a prima facie case of obviousness exists. MPEP 2144.05(I). It would have been obvious to make the fibers of such a size depending on the particular application desired by a person of ordinary skill in the art.
41. The light diffusing optical fiber of claim 33, wherein said nano-sized structures have a cross-sectional size of between 10 nm and 1 µm, and a length between 1 mm and 50 m.

42. The light diffusing optical fiber of claim 33, wherein the plurality of nano-sized structures are a plurality of nano-sized gas-filled voids.

These specifics of the nano-structures are not claimed. Herz teaches that an optical fiber can include numerous random holes 26, formed by stretching and drawing trapped bubbles of gas 60, i.e. gas-filled voids, and they can be sized at tens of microns with length of millimeters or meters. See Fig. 1, 9, col. 3 line 39 – col. 4 line 12, esp. col. 3 lines 39-41. It would have been obvious to include such holes because they can be provided with quantum dots, which can provide various advantageous functions. Col. 2 lines 6-11. While these voids may not appear to be exactly the same thing as the nano-structures as described in the specification, they appear to be structurally the same (gas filled voids of similar size) and therefore can be considered as being the same thing.
43. The light diffusing optical fiber of claim 33, wherein the light diffusing optical fiber has a length of between 1 m and 100 m.
The length of the fiber is not claimed. Alkemper teaches that previous side emitting fibers, like that of the invention, had problems for fibers of greater than 3 m length, and that it was important to scale the invention for fibers of various lengths because fibers could have many different lengths for different applications. Col. 2 lines 27-37; col. 7 lines 55-59. Alkemper in other places describes fibers of 2 m length. Col. 14 lines 60-62.  This at least implies that it would have been obvious to have side emitting fibers within the claimed range, depending on the particular application desired by the user.  


Additional Pertinent Art
Bayless also shows that it was known to include fibers in a biological growth chamber to provide light to biological matter.
Ogbonna also shows that it was known to include fibers in a biological growth chamber to provide light to biological matter.
DE 4416069, provided herein along with a machine translation, also shows that it was known to include fibers in a biological growth chamber to provide light to biological matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/LINH M NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992